ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that PHILIP L. KANTOR of WILLIAMS-TOWN, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 3.3(a)(1) (making a false statement of material fact or law to a tribunal), RPC 3.3(a)(4) (offering evidence the lawyer knows to be false) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that PHILIP L. KANTOR is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.